DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

\Response to Amendment
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 9-11, 14-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (Pub. No. 20200205075) in view of Muller et al. (Pub. No. 20210195521). Takeda et al. (Pub. No. 20200403763).

- With respect to claims 1, 6, 11, 16, Nam teaches a method, comprising: entering, by a processor of an apparatus, into a power saving mode (e.g. the UE enter the power saving at block 815 in fig. 8); monitoring, by the processor, a downlink control information (DCI) format while in the power saving mode (e.g. in Fig. 3 where the power ON in the Long and Short C-DRX); determining, by the processor, whether the DCI format is detected (e.g. detect/not as Fig. 3 shows); waking up from the power saving mode responsive to not detecting the DCI format(e.g. Power ON as show without detect PDCCH that include DCI as Fig. 3); or determining whether to stay in the power saving mode or wake up according to the detected DCI format.  Nam  wherein the DCI format comprises a wake-up indication (WUI) (see par. 60-61, 75 “The UE then monitors PDCCH to see if any DCI has a CRC attached with the assigned DRX-RNTI included in the calculation. When the UE monitors and tries to decode the PDCCH, the UE will check the CRC using the assigned DRX-RNTI. If the CRC checks, the message is declared to be correctly received and intended for the UE and it should be regarded as a wake-up call”) or a wake-up cancellation (WUC) as the power saving information, therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date to implement the method of DCI comprises power saving information that as wake-up indication for control UEs during saving mode.
- With respect to claims 4, 14, Nam teaches further comprising: monitoring, by the processor, a physical downlink control channel (PDCCH) after waking up from the power saving mode (e.g. Fig. 3 show monitor the PDCCH).  
- With respect to claims 5, 15, Nam teaches further comprising: determining, by the processor, whether to wake up in an event that the DCI format is not detected according to a higher layer signaling (see par. 139).   
- With respect to claims 9, 19, Nam teaches wherein the DCI format is transmitted in a beam-sweeping mechanism (e.g. par. 05, 37).  
- With respect to claims 10, 20, Nam teaches further comprising: cancelling, by the processor, monitoring of a physical downlink control channel (PDCCH) in an event that the DCI .  


Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (Pub. No. 20200205075) and Muller in further view of Takeda et al. (Pub. No. 20200403763).
- With respect to claims 8, 18, Nam teaches all limitations above but fails to teach wherein the DCI format comprises a group common DCI.  Takeda teaches the DCI comprises group common DCI (see par. 35) for one or more terminals.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date to implement the DCI format of Takeda’s invention into Nam’s invention for multiple UEs to use the downlink control in the wireless communication.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471